Citation Nr: 1627543	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  10-26 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an effective date earlier than October 7, 1998 for service connection for a left ankle disability.

2. Entitlement to an effective date earlier than October 7, 1998 for service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1989 to December 1992.

This case comes to the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In that decision, the RO denied the Veteran's requests for disability ratings greater than 10 percent for his service-connected right and left ankle disabilities.  In its decision, the RO considered and rejected the Veteran's request that December 29, 1992 be assigned as the effective date for service connection for his ankle disabilities.  The Veteran filed timely a notice of disagreement, in which he appealed the denial of his request for earlier effective dates.  

Jurisdiction of the case was subsequently transferred to the RO in Cleveland, Ohio and then to the RO in St. Petersburg, Florida.

For the reasons below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2011, the AOJ received a request from the Veteran for the opportunity to testify via videoconference hearing before a Veterans Law Judge.  The requested hearing was scheduled for July 6, 2016.  One day before the scheduled hearing, VA received a statement from the Veteran's representative asking that the Veteran be removed from the videoconference hearing docket.  Instead, the representative asked the Board to schedule the Veteran for a Travel Board hearing.  The AOJ accepted this request and removed the Veteran from the July 6, 2016 videoconference hearing docket.  Under these circumstances, this case will be remanded to schedule a Travel Board hearing.


Accordingly, the case is REMANDED for the following action:

The AOJ shall schedule a Travel Board hearing as requested before a Veterans Law Judge at the earliest available opportunity, in accordance with applicable procedures, and notify the Veteran of the date and time thereof.  If he wishes to withdraw the request for the hearing, that should be done by written document submitted to the AOJ.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

